PER CURIAM:
Claimant seeks $5,131.26 for damages to a 1982 Oldsmobile Ciera, which was involved in an accident on Route 2 near Moundsville, Marshall County, West Virginia, on December 27, 1982. The vehicle apparently struck rocks which had fallen into the roadway, but the driver of the rented automobile was not present to testify about the accident. Christopher Minor, Assistant Supervisor, Maintenance Division, Marshall County, testified that Route 2 is posted with “Falling Rock” signs in both the northbound and southbound lanes.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its roadways. The unexplained falling of a rock into a highway, without a positive showing that respondent knew or should have anticipated such an occurrence, is insufficient to justify an award. In this case, the Court has not been presented with any direct evidence as to how the accident occurred. The Court cannot, therefore, make any determination as to whether there has been any actionable negligence on the part of respondent, and denies the claim.
Claim disallowed.